DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 1, on line 1, delete "of the door leaf" and replace with – of a door leaf --;

In Claim 2, on line 1, delete "A heat dissipation" and replace with – The heat dissipation --;
In Claim 3, on line 1, delete "A heat dissipation" and replace with – The heat dissipation --;
In Claim 4, on line 1, delete "A heat dissipation" and replace with – The heat dissipation --;
In Claim 5, on line 1, delete "A heat dissipation" and replace with – The heat dissipation --;
In Claim 6, on line 1, delete "A heat dissipation" and replace with – The heat dissipation --;
In Claim 7, on line 1, delete "A heat dissipation" and replace with – The heat dissipation --;
In Claim 8, on line 1, delete "A heat dissipation" and replace with – The heat dissipation --;
In Claim 9, on line 1, delete "A heat dissipation" and replace with – The heat dissipation --;
In Claim 10, on line 1, delete "A heat dissipation" and replace with – The heat dissipation --;
In Claim 11, on line 1, delete "A heat dissipation" and replace with – The heat dissipation --;

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while heat dissipation structures of the door leaf of an LED display box, including a box frame and a box door leaf pivotally connecting to the box frame, wherein the box frame comprises an outer frame and a connecting frame, the outer frame is fixedly arranged around the connecting frame, a plurality of LED display modules are fixedly connected to the connecting frame, and the backs of the LED display modules uniformly face the rear of the box frame, the LED display modules are installed in the box frame by the connecting frame, a heat collection cavity is simultaneously formed in the box frame and on the backs of the LED display modules, when working, a number of the LED display modules are energized and emitting light, and the light is irradiated forward, and the heat generated by the operation of the LED display modules is concentrated in the heat collection cavity, the box door leaf has two states: open and closed, when the box door leaf is in the open state, the heat collection cavity is opened, at this moment, a number of the LED display modules are exposed, when the box door leaf is in the closed state, the heat collection cavity is closed, at this moment, the heat collection cavity is sealed and waterproofed by the box door leaf, the box door leaf comprises an outer door leaf plate and an inner lining board, wherein the inner lining board is arranged on the inner side of the outer door leaf plate, and at the same time, a ventilation and heat dissipation channel is formed between the inner lining board and the outer door leaf plate, the ventilation and heat dissipation channel is in communication with the heat collection cavity, the ventilation and heat dissipation channel comprises an air inlet and an air outlet, wherein the air inlet is arranged on the inner lining board in communication with the heat collection cavity, and the air outlet is arranged on the outer door leaf plate, such that an air flows from the air inlet to the air outlet through the ventilation and heat dissipation channel so as to guide the air flowing from the inner lining board to the outer door leaf plate, the inner lining board comprises an inner side and an outer side, and the ventilation and heat dissipation channel is located between the outer side of the inner lining board and the inner side of the outer door leaf plate, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The heat dissipation structure, as disclosed in claim 1 above, wherein the box heat source part is fixedly connected to the inner side of the inner lining board, and at the same time, the box heat source part is located in the heat collection cavity, wherein the box heat source part is positioned between the air inlet and the air outlet, such that when the box heat source part generates heat, the heat is adapted for being transmitted through the inner side of the lining board to the heat dissipation channel so as to dissipate the heat by an air flow passing from the air inlet to the air outlet through the heat dissipation channel.

Claims 2-11 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875